                                                                                   06/03/2021
PSD
BOSTON NEW YORK
www.psdfirm.com

POLLACK SOLOMON DUFFY LLP
101 Huntingon Avenue . Suite 530 . Boston, MA 02199
(617) 439-9800


                                                  June 3, 2021

By Email and First-Class Mail
The Honorable Andrew L. Carter Jr.
United States District Judge
40 Foley Square
New York, NY 10007

        Re:      Kohlberg, et al. v. Birdsey, et al., Case No. 1:20-cv-06250-ALC
                 Request by Defendants for Extension of Page Limits

Dear Judge Carter:

        We represent the Plaintiffs in the above-captioned matter and are in receipt of Docket
Entry No. 122 that provided the Defendants until June 7, 2021 to respond to Plaintiffs’ request
for a two-week extension from tomorrow’s deadline to file their consolidated opposition to
Defendants’ motions to dismiss. The Order did not expressly excuse Plaintiffs from filing
opposition papers tomorrow, though that seems implicit in the Order. To avoid any confusion,
we seek clarification that the Court does not expect Plaintiffs to file any opposition papers
tomorrow.

        We agree with Long Point that the state of settlement negotiations does not suggest that
anything will come to fruition with Long Point in the next two weeks, but that is not the issue
here concerning an extension. Plaintiffs do not understand how Long Point could be aware of the
status of talks with other parties. After having carefully reviewed the parties’ mediation
agreement with the Honorable Robert Gerber, there is a tension between what can be disclosed,
on the one hand, about the status of meet-and-confer efforts concerning an extension and, on the
other hand, matters that must remain confidential within the mediation. We are permitted to state
that the mediation remains ongoing.

        Our request for an extension addresses the concern that finalizing and filing a brief that
addresses every argument by every defendant could be an inefficient exercise if, within two
weeks, fewer defendants remain before the Court. As the Court is aware, Plaintiffs reached a
resolution with Mr. Watkins, and since then have spent significant time removing arguments
from drafts of the opposition brief that pertain to him. Given that the existing Scheduling Order
contemplates a consolidated opposition brief, we assume the Court would prefer receiving a final
brief that addresses only the arguments by those Defendants that remain in the case after a
mediation reaches an impasse. We also want to avoid tomorrow’s deadline for an opposition
brief somehow serving as a potential strategic event within the mediation.

         Long Point suggests that Plaintiffs have enjoyed multiple amendments and significant
time, but the letter it submitted earlier today paints an incomplete picture. A review of the docket
reveals that Plaintiffs have made modest amendments to the Complaint, once as of right with a
few new facts provided through a previously unidentified witness, once by agreement of all
parties to provide a further definition of the class period, and once with leave from the Court in
connection with the appointment of Plaintiffs as the Lead Plaintiff Group. In that Order, the
Court did not adopt Long Point’s request that no further amendments be allowed. These limited
amendments all occurred before Defendants filed their motions to dismiss. For those motions,
Defendants sought leave collectively to file in excess of 100 pages, while ultimately relying on a
large volume of exhibits. With this backdrop, Long Point oddly argues that Plaintiffs have
enjoyed too much time to file an opposition to motions filed on April 13, 2021, less than two
months ago. Yet Long Point enjoyed six months between October 13, 2020, the date it filed a
letter requesting a pre-motion conference on its anticipated motion to dismiss, and April 13,
2021, the date it filed its motion to dismiss. A review of its motion reveals little if any substance
to the motion that depends on any allegation or legal issue different than what existed in the
original Complaint. At any rate, four different sets of Defendants submitted four different sets of
motion papers, quadrupling the efforts at motion papers over those six months. As a result,
Plaintiffs disagree with Long Point’s argument about disproportionate time preparing briefs
arising from an additional two-week extension.

        Under the circumstances, we seek clarification that the Court does not anticipate
Plaintiffs filing what could be an interim opposition brief tomorrow and would instead expect
Plaintiffs to be prepared to file papers as directed by the Court on or after June 7, 2021.

Respectfully submitted,          The Court does not expect Plaintiffs to file an opposition brief before
                                 June 7, 2021. Plaintiffs' June 4, 2021 deadline is hereby ADJOURNED
                                 until all parties submit a response to Plaintiffs' request for an extension
                                 and the Court decides whether it should be granted.
Barry S. Pollack




                                                         Dated: June 3, 2021
Anne K. Bowling




                                                  2
